Name: Commission Regulation (EC) NoÃ 486/2005 of 29 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 30.3.2005 EN Official Journal of the European Union L 81/4 COMMISSION REGULATION (EC) No 486/2005 of 29 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 30 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 29 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 98,5 204 74,9 212 127,5 624 83,4 999 96,1 0707 00 05 052 151,9 066 73,3 068 87,2 096 39,9 204 90,9 220 122,9 999 94,4 0709 10 00 220 121,4 999 121,4 0709 90 70 052 125,5 204 53,5 999 89,5 0805 10 20 052 44,6 204 47,8 212 55,2 220 48,8 400 57,4 512 118,1 624 61,3 999 61,9 0805 50 10 052 52,3 400 79,1 999 65,7 0808 10 80 052 72,1 388 79,7 400 114,9 404 115,3 508 64,0 512 73,0 528 69,7 720 63,4 999 81,5 0808 20 50 388 62,0 512 69,6 528 56,8 720 46,2 999 58,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.